Ne DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
Status of Application
Claims 1-21 are currently pending.
Claims 17-20 have been withdrawn.
Claim 1 has been amended.
Claim 21 is a new claim. 
Claim Rejections - 35 USC § 103
Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2014/0116661) in view of Su et al. (NPL) and Shin-Etsu Silicone (NPL)
Regarding Claims 1 and 21, Xu teaches a thermal pad (Abstract) comprising a sheet/film of metal foam (Claim 1 of Xu; Paragraph 0021) and a polymer coating formed on the surface of the metal foam (Claim 1 of Xu; Paragraph 0087). Xu does not require metal oxide in the foam. 
Xu does not specifically teach the metal foam has a functional group.
However, Su teaches joined metal foam and polymer materials. (Abstract). Su teaches using a silane coupling agent as to ensure proper adhesion of the metal foam with the polymer. (Page 15). This means the metal foam has a functional group, as the coupling agent is applied and bonds/joins both the metal foam and polymer component together. Thus, as Su teaches using a silane coupling agent to ensure proper bonding, it would have been obvious to one with ordinary skill in the art to do the same with Xu to ensure proper bonding of the composite. 
Shin-Etsu Silicone teaches silane coupling agents have acryloxy, epoxy and amino functional groups and have a formula that overlaps the claimed formula in Claim 21. Shin-Etsu teaches this allows for the proper bonding of the metal portion and polymeric components together. (Page 3). Thus, it would have been obvious to one with ordinary skill in the art to use the claimed formula for the silane coupling agent taught by Shin-Etsu as this formula ensures proper bonding between the metal foam and polymer components. 
Regarding Claim 2, Xu teaches the metal foam can have a thickness of 2.5 mm (Paragraph 0119). Xu teaches the coating can have a thickness of 1 micron to 0.5 mm. (Claim 11 of Xu). This creates a range of total thickness to metal thickness ratio that overlaps the claimed range of at most 2.5.
Regarding Claim 3, Xu teaches the metal foam can have a conductivity should be greater than or equal to 2 W/mK. (Claim 5 of Xu). This overlaps the claimed range of at least 8 w/mK.
Regarding Claim 4, 
Regarding Claim 5, Xu teaches the porosity should be greater than or equal to 50%. (Claim 6 of Xu). This overlaps the claimed range of 10 to 99%.
Regarding Claim 6, Xu teaches the metal foam has a copper, silver, or aluminum skeleton. (Paragraph 0075). 
Regarding Claim 7, Xu teaches the polymer can be silicone, acrylic, epoxy or urethane. (Paragraph 0087). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, Su and Shin-Etsu as applied in Claim 1, in view of Nishimura (JP 2016-184648).
Regarding Claim 8, Xu does not teach the volume ratio of the metal foam to the polymer. Xu does teach the thickness of the coating can range from 1 micron to 0.5 mm. (Claim 11 of Xu).
Nishimura teaches a metal foam used for a heat dissipation. (Abstract; Paragraph 0015). Nishimura teaches the foam should be 5 mm or less. (Paragraph 0021). Nishimura teaches this ensures the foam can be used in small spaces in smaller and smaller electronics. (Paragraphs 0021). Thus, it would have been obvious to one with ordinary skill in the art to make the metal foam of Xu to also the range taught by Nishimura to ensure the dissipater can be fit into modern miniature electronics. 
Thus, as Xu shows the polymer and metal foam cover approximately the same area (Fig. 5), then the thickness ratios and volume ratios would be approximately the same. Xu teaches the polymer coating can range from 0.1 to 5 mm (Claim 11 of Xu) and Nishimura teaches the 

Claims 9-12 and 14-16 are rejected under 35 U.S.C. 103 for being unpatentable over Xu, Su and Shin-Etsu as applied in Claim 1, in view of Elahee et al. (US 2011/0311767). 
Regarding Claim 9, Xu does not specifically teach the polymer further comprises a thermally conductive filler. Xu does teach any known thermal gel/pad in the prior art can be used, such as a silicone compound (Paragraph 0087) 
Elahee teaches a silicone gel used for heatsinks to dissipate heat (Abstract; Paragraph 0007). Elahee teaches the gel comprises a thermally conductive filler. (Claim 1 of Elahee). Elahee teaches this gel has improved physical properties over other silicone gels. (Paragraph 0010). Thus, it would have been obvious to one with ordinary skill in the art to use this silicone gel of Elahee as Xu teaches all prior art thermal/gels can be used.
Regarding Claim 10, Xu teaches the polymer forms a surface layer. (Fig. 1). Xu does teach any known thermal gel/pad in the prior art can be used, such as a silicone compound (Paragraph 0087) 
Elahee teaches a silicone gel used for heatsinks to dissipate heat (Abstract; Paragraph 0007). Elahee teaches the gel comprises a thermally conductive filler. (Claim 1 of Elahee). Elahee teaches this gel has improved physical properties over other silicone gels. (Paragraph 0010). Thus, it would have been obvious to one with ordinary skill in the art to use this silicone gel of Elahee as Xu teaches all prior art thermal/gels can be used.
Regarding Claim 11, Elahee teaches the polymer coating can have a ceramic or carbon filler. (Paragraph 0078).
Regarding Claim 12, Elahee teaches the filler can alumina, boron nitride, silicon carbide, beryllium oxide and graphite. (Paragraph 0078). 
Regarding Claim 14, Elahee teaches the filler can be spherical. (Paragraph 0082).
Regarding Claim 15, Elahee teaches the filler can have a size of 0.1 to 80 microns. (Paragraph 0084). This overlaps the claimed range of 0.001 to 80 microns. 
Regarding Claim 16, Xu teaches the polymer can be thinner than the metal foam. (Paragraph 0119; Claim 1 of Xu). This means the volume of the thermally conductive filler must be less than 80 vol% of the composite material. This creates a range that overlaps the claimed range. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, Su and Shin-Etsu and Elahee as applied in Claim 9, in further view of Chen (NPL).
Regarding Claim 13, Elahee does not specifically teach the filler comprises functional groups. Elahee does teach the filler can be boron nitride
Chen teaches is known in the art to modify the surface of boron nitride with amino or hydroxyl groups to increase the bonding of the boron nitride within the polymer and improve thermal conductivity of the resulting composite. (Page 2) Thus, as Chen teaches functionalizing boron nitride improves the thermal conductivity of the resulting composite, it would have been obvious to one with ordinary skill in the art to functionalize the boron nitride taught by Elahee for the improved thermal conductivity. 
Response to Arguments
Applicant’s arguments have been fully considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendments. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Zhang/Primary Examiner, Art Unit 1781